Citation Nr: 1017295	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected condyloma acuminata, 
penile and anal areas.  

2.  Entitlement to a compensable evaluation for the service-
connected condyloma acuminata, penile and anal areas.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1974.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 RO rating 
decision.  

The Board remanded the case to the RO in July 2009 to comply 
with the Veteran's request for a hearing before a Veterans 
Law Judge (VLJ) at the RO.  

Notably, the RO scheduled the Veteran for a hearing in April 
2010; however he failed to appear.  The hearing notice was 
not returned as undeliverable, and no further communication 
was received from the Veteran or his representative regarding 
the hearing request or his failure to appear.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2009).  

The issue of a compensable evaluation for the service-
connected condyloma acuminata, penile and anal areas is 
addressed in the REMAND portion of this document and is being 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Depression was not present in service or for many years 
thereafter, and is not related directly or otherwise to the 
service-connected skin disability.  



CONCLUSION OF LAW

The Veteran does not have a disability manifested by 
depression due to disease or injury that was incurred in or 
aggravated by active service; nor is any proximately due to 
or the result of the service-connected skin disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in May 2005, August 2007, and 
April 2010, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the August 2007 and April 
2010 notice letters informed the Veteran as to disability 
ratings and effective dates.  

There was a timing deficiency with the August 2007 and April 
2010 notice letters, with respect to the notice requirements 
under Dingess because they were provided after the initial 
rating action.  Mayfield v. Nicholson.  

However, the timing deficiency is not shown to prejudice the 
Veteran.  Since the Board's decision herein denies the 
Veteran's claim, no other disability rating or effective date 
is being, or is to be, assigned.  

Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  

Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  

Further, the Board acknowledges that VA treatment records and 
VA examination reports reflect that the Veteran reported 
applying for Social Security Disability Insurance (SSDI) 
benefits for a pinched nerve in the back and for his 
depression.  

When the VA is put on notice of the existence of SSA records 
which have the reasonable possibility of substantiating the 
Veteran's claim for benefits it must seek to obtain those 
records before proceeding with the appeal.  See Golz v. 
Shinkseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  

However, the Board notes that not all medical records or all 
Social Security Administration (SSA) disability records must 
be sought, only those that are relevant to the Veteran's 
claim must be obtained.  Further, relevant records for the 
purpose of 38 U.S.C.A. § 5103A are those records that relate 
to the injury for which the claimant is seeking benefits and 
have a reasonable possibility of substantiating the Veteran's 
claim.  The government is not required to obtain records in 
every case to rule out their relevance.  Id.  

In the Veteran's case, by his own admission, he filed his SSA 
claim for benefits on the basis of a pinched nerve in the 
back and for depression; however, he failed to list his 
service-connected skin disability amongst the claimed 
disabilities on his SSA application.  

As his claim of service connection for depression is based 
entirely upon it's relationship to the service-connected skin 
disability, and the existence of a current diagnosis of 
depression is not at issue, the Board finds that obtaining 
further treatment records on the claimed depression disorder, 
alone, is unnecessary.  

Moreover, by the Veteran's own admission via a May 2005 VA 
Form 21-4138, Statement in Support of Claim, he receives all 
of his medical treatment at the VA medical center (VAMC) in 
Beckley, West Virginia.  

The Board notes that VA treatment records from both the 
Beckley VAMC and the Huntington VAMC, dated from February 
2005 to April 2007, have been associated with the claims 
file.  Thus obtaining SSA records will lead to acquiring 
duplicates of treatment records already on file.  

Hence, as discussed, the Veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that the current depression is the 
result of his service-connected condyloma acuminata, penile 
and anal areas.  Specifically, he asserts that he underwent 
treatments for his skin disability, to include being burned 
with a hot needle 4 to 5 times per week without pain-numbing 
medication and constantly worries about undergoing a similar 
treatment.  He feels this contributed to the development of 
his anxiety and depression disorders.  

At the outset, the Board acknowledges the contention of the 
Veteran's representative, contained in an April 2010 
Appellant's Post-Remand Brief, which takes issue with the 
fact that the RO did not readjudicate the claim and issue a 
Supplemental Statement of the Case (SSOC) after the Veteran 
failed to appear at a scheduled hearing at the RO.  

Notably, if the agency of original jurisdiction (AOJ), 
pursuant to a remand by the Board, develops evidence or cures 
a procedural defect, an SSOC will be furnished to the Veteran 
and his representative; unless the sole purpose of the remand 
is to assemble records previously considered by the AOJ and 
properly discussed in a prior SSOC, or the Board specifies in 
the remand that an SSOC is not required.  38 C.F.R. 
§§ 19.31(c), 20.1304(c) (2009) and 38 U.S.C.A. § 7104 (West 
2002).  

The Court has held that the Board is obligated by law to 
ensure that the RO complies with its directives; and where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, the Board notes that the July 2009 remand did not 
contain an order that the RO issue an SSOC after the Travel 
Board hearing was scheduled.  

Moreover, the Veteran has not submitted any new evidence 
invoking his right to have evidence initially considered by 
the RO.  Hence, there is no prejudice to the Veteran in 
proceeding with adjudication without remand to the RO for 
consideration of any additional evidence.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  

As discussed in greater detail hereinbelow, the evidence of 
record does not support a grant of service connection for 
depression, including as secondary to service-connected 
condyloma acuminata, penile and anal areas.  

By way of procedural background, the Veteran was granted 
service connection for condyloma acuminata, penile and anal 
areas in a May 1974 rating decision, and assigned a 
noncompensable (no percent) rating, effective from March 1, 
1974.  

The service treatment records in this regard are entirely 
negative for complaints or findings of a mental disorder.  

The VA treatment records, dated from February 2005 to April 
2007, show a reported history of childhood abuse suffered at 
the hand of his parents and in-service treatment for genital 
warts that was very traumatic, and reflect diagnoses of 
depression, anxiety, delusional disorder, marital problems, 
adjustment disorder with depressed mood and polysubstance 
abuse.  

Moreover, an April 2006 VA substance abuse clinic note 
indicates that the Veteran reported that his divorces 
continued to create emotional distress in his life and 
reflects ongoing treatment for substance abuse.  

In conjunction with the current appeal the Veteran underwent 
a VA mental disorders examination in August 2005 when he 
reported having combat experience in the demilitarized zone 
of Korea in 1973, and diagnosis of condyloma acuminata in 
service.  

The Veteran denied any further illnesses, injuries or 
hospitalizations.  The examiner noted a legal history of 
three driving under the influence (DUI) charges, with another 
DUI charge pending, along with a domestic violence charge 
pending and a charge of resisting arrest for which he was 
fined.  

The Veteran provided a medical history that included being 
admitted to the hospital in June and July 2005 for what he 
thought were heart attacks, and subsequently found to be 
anxiety attacks.  Moreover, he acknowledged treatment for 
mental disorders, to include anxiety and depression, from 
November 2004 to May 2005.  

The Veteran's current psychiatric complaints included 
interrupted sleep, occasional panic-like response to dreams, 
daily panic attacks, poor appetite, difficulty organizing and 
prioritizing tasks, fatigue, heightened irritability, poor 
attention and concentration, low energy and motivation 
levels, homicidal thoughts, reduced libido, increased 
depression, excessive worry, and anxiety reportedly about the 
care of his son and his current financial situation.  

The examiner noted that the Veteran had recently applied for 
SSDI benefits for a pinched nerve in his back and for his 
depression.  The Veteran described the onset of his 
depression dating back to when he served in Korea and 
indicated feeling that he would have been stigmatized if he 
had sought treatment.  

On psychiatric evaluation, the Veteran's general appearance 
was observed to be clean, neatly groomed, appropriately 
dressed, his psychomotor activity was within normal limits, 
his speech was spontaneous, clear and coherent, his attitude 
was cooperative and attentive, his affect was constricted, 
blunted, and flat, his mood was anxious, depressed and 
dysphoric, and his attention was intact.  

The examiner noted orientation to person time and place, and 
thought processes were logical, goal directed, relevant and 
coherent.  The Veteran did experience suicidal and homicidal 
ideation, phobias, and paranoid ideation along with visual 
hallucinations and frequent panic attacks.  

The Veteran was diagnosed with anxiety disorder not otherwise 
specified (NOS) and alcohol abuse on Axis I, and with 
problems with primary support group-divorce, problems within 
the social environment-inadequate social support, 
occupational problem-unemployed since February 2004, 
economic problems-Veteran applied for SSI but currently was 
without resources, and housing problems-homeless, no 
permanent residence, on Axis IV.  

The examiner remarked that a prior diagnosis of adjustment 
disorder with depressed mood had been exceeded and current 
symptoms were more suggestive of mixed anxiety-depressive 
disorder with clinically significant symptoms of anxiety and 
depression, but the criteria were not met for either a 
specified mood disorder or a specific anxiety disorder.  

A VA mental disorders examination addendum, dated in February 
2007, reflects the opinion that it was less likely than not 
that the Veteran's depression was caused by or a result of 
his service-connected disability.  

The examiner concluded that the diagnosis of anxiety 
disorder, NOS, was established as a progression from an 
earlier diagnosis of adjustment disorder with depressed mood, 
and noted that the factors offered during the examination 
were highlighted on Axis IV, to have included pending 
benefits from SSDI and housing issues that were complicating 
his resident status at the time.  

The Board also notes the Veteran's representative's 
contention, as stated in a July 2009 Appellant's Brief, that 
the September 2005 and February 2007 VA examiner's opinion 
should be assigned little to no probative value, as they 
lacked a scientific basis to support the conclusion reached.  

However, on this record, the Board finds the medical opinion 
to be based on the evidence of record and to constitute 
competent medical evidence as to the likely etiology of the 
claimed psychiatric disorder.  

Here, the Veteran failed to offer any medical evidence in 
support of his assertions that he is suffering from chronic 
depression due to the service-connected skin disability.  The 
Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Although the Veteran is competent to report that he 
experiences depression, he lacks the requisite medical 
expertise to offer an opinion referable to a medical 
diagnosis or causation.  

As indicated, a VA examiner opined that there is no 
connection between the Veteran's current depression and his 
service-connected skin disability.  

The Board finds the VA opinion persuasive on the question of 
medical relationship as it is based upon both a current 
examination of the Veteran and a review of the documented 
medical history and findings and supported by a rationale 
that discusses both.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993).  

In addition, the Board finds that service connection is not 
warranted on either a direct or secondary basis.  Depression 
was initially manifested many years following service 
discharge.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability are factors that weigh against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim and that secondary service 
connection for depression must be denied.  See Gilbert, 1 
Vet. App. at 55.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for depression, claimed as secondary to 
the service-connected condyloma acuminata, penile and anal 
areas is denied.  


REMAND

The Veteran contends that he is entitled to a compensable 
rating for his service-connected condyloma acuminata, penile 
and anal areas, under Diagnostic Code (DC) 7819.  38 C.F.R. § 
4.118.  The Board's review of the claims file reveals that 
further RO action is required prior to appellate handling of 
this matter.  

Historically, as noted the May 1974 rating decision, issued 
in June 1974, granted service connection for condyloma 
acuminata, penile and anal areas and assigned a 
noncompensable rating, effective on March 1, 1974.  The 
Veteran filed his claim for an increased rating in April 
2005.  

The Veteran underwent a VA skin diseases examination in May 
2005 when he reported suffering from perianal warts for which 
he was repeatedly treated with cauterization while in the 
service and undergoing a surgical excision in 1974.  

The Veteran denied any recurrence of the warts since they 
were removed and used no treatment, but was anxious about 
them recurring.  Here, the examiner observed that physical 
examination of the perianal area reveals no signs of any 
warts, and diagnosed the Veteran with condyloma acuminatum 
resolved since 1974.  

Notably, the VA treatment records, dated in June 2005 and 
January 2006, reveal diagnoses of hemorrhoids.  

In an April 2010 Appellant's Post Remand Brief, the Veteran's 
representative has argued that the Veteran's skin disorder 
has increased in severity since the May 2005 VA examination 
and warrants a thorough and contemporaneous medical 
examination to reevaluate the disability.  

In light of the Veteran's assertions that his service-
connected condyloma acuminata, penile and anal areas had 
worsened since his most recent VA examination, and 
considering that the Veteran last underwent a VA examination 
in May 2005, nearly 5 years ago, the Board is of the opinion 
that a new VA examination is warranted to assess the current 
severity of the Veteran's disability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

VA's duty to assist a veteran includes providing a thorough 
and contemporaneous examination when the record does not 
adequately reveal the current state of the veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

The provisions of VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court is 
applicable to this appeal.  Specifically, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
records.  

The record reveals that the Veteran receives treatment at VA.  
The VA treatment records from that facility, dated from 
February 2005 through to April 2007, have been associated 
with the record.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Hence, the RO must obtain all outstanding pertinent medical 
records from the VA, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009) as regards requesting records from 
Federal facilities.  

Additionally, to ensure that all due process requirements are 
met, the RO should also give the Veteran another opportunity 
to present information and/or evidence pertinent to the 
claims on appeal, notifying him that he has a full one-year 
period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009).  

The RO should attempt to obtain any additional evidence for 
which the Veteran provides sufficient information, and, if 
needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  

In addition, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should obtain any outstanding 
records of evaluation and/or treatment of 
the Veteran from VA since April 2007.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should take appropriate steps 
to contact the Veteran and his 
representative requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on appeal 
that is not currently of record.  The RO 
should explain the type of evidence that 
is his ultimate responsibility to submit.  
If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for a VA examination 
to determine the current nature and 
extent of any manifestations attributable 
to the service-connected condyloma 
acuminata, penile and anal areas.  The 
examiner must provide an opinion in terms 
that are consistent with the criteria for 
rating diseases and injuries of the skin 
provided for under 38 C.F.R. § 4.118, DCs 
7800 to 7805, and 7819.  Clinical 
findings must be reported in detail.  The 
Veteran is reminded that failure to 
report to any such scheduled 
examination(s), without good cause, shall 
result in a denial of the claim for 
increase (see above).  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case, 
including a complete copy of this remand.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide detailed rationale, with 
specific references to the record, for 
any opinions provided.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
increase in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and 
his representative with a fully 
responsive SSOC and afford them a 
reasonable time for response.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


